                                                                      JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




                                  CV 18-7613 DSF

                                  OPINION
In re XURI WORTHING WEBB




   Appellant and Debtor Xuri Worthing Webb appeals from the
Bankruptcy Court’s order approving payment of $31,954 in
attorney’s fees and costs to Appellee Ghanooni Law Firm, APC
and the Bankruptcy Court’s subsequent denial of a motion to
reconsider that order.

   A bankruptcy judge’s approval of attorney’s fees is reviewed for
abuse of discretion. In re Eliapo, 468 F.3d 592, 596 (9th Cir.
2006). “That is, we will not reverse an award of fees unless we
have a definite and firm conviction that the bankruptcy court
committed clear error in the conclusion it reached after weighing
all of the relevant factors.” Id. Underlying findings of fact are
reviewed for clear error and interpretations of law are reviewed de
novo. Id. Denial of a motion for reconsideration is reviewed for
abuse of discretion. In re Donovan, 871 F.2d 807, 808 (9th Cir.
1989).
   In conjunction with the filing of her Chapter 13 petition,
Appellant signed a retention agreement with Appellee for legal
services as well as the Central District Bankruptcy Court’s form
“Rights and Responsibilities Agreement.” These documents
provided for certain services to be provided for a fixed fee of
$6,000. Additional services were to be provided at a cost of $450
per hour. The retention agreement specifically listed “objections
to claim [sic] – several of which are anticipated in your case” and
“adversary proceedings which may arise in relation to the two
disputed liens and the potential dispute with James Leach” as
additional services not covered by the fixed fee. There is no
dispute that Appellee provided services related to those matters.
Appellant instead opposed the additional requested fees on the
grounds that she was not sufficiently informed that work outside
of the fixed fee was being performed and that she was not
provided with timely billing to notify her of the magnitude of the
additional fees. Appellant also argued that the fee dispute should
have been submitted to arbitration under the terms of the
retention agreement.

   Appellant’s objection to the requested fees based on the
arbitration clause was first raised in her motion for
reconsideration. The Bankruptcy Court did not abuse its
discretion in finding that the argument was untimely and did not
meet the requirements for reconsideration.

   Appellant claims that the Bankruptcy Court improperly relied
on work done by Appellee on a loan modification when the loan
modification work was done pursuant to a flat fee arrangement
and was not part of the hourly billing at issue. While the
Bankruptcy Court did note the extensive work done on loan
modification, there is no indication that its ultimate ruling on
reasonability was based on the loan modification work. The
Bankruptcy Court was clearly aware that the loan modification


                                 2
work was done for a fixed fee and that it was awarding additional
fees for work beyond the loan modification. See App’x at 126 (“In
addition to the Base Fee . . . and the $2,500 flat fee for the [loan
modification] program, [Appellee] is entitled to the hourly rate of
$450.00 per hour for additional services.”). The Bankruptcy
Court’s ruling was based on the 24 pages of time records for those
“additional services,” not the loan modification work. See id.

   Appellant also argues that the Bankruptcy Court erred in
granting the additional fees in light of Appellee’s failure to submit
interim billing. The Bankruptcy Court was aware of – and
troubled by – the failure to submit bills to Appellant.
Nonetheless, based on correspondence between Appellee and
Appellant, it found that Appellant was sufficiently on notice of
rapidly accruing fees, and that Appellant bore some responsibility
to inquire about the specifics of those fees. See App’x at 144-45.
The Bankruptcy Court adequately considered and weighed the
evidence and did not abuse its discretion in coming to that
conclusion.

   Appellant argues that Appellee should have been estopped from
seeking fees for work prior to November 9, 2017 because such fees
were not disclosed on the amended Chapter 13 plan filed on that
date. The Bankruptcy Court did not abuse its discretion in
rejecting this argument because in this case, no plan was
confirmed and the fees were sought after dismissal.

   Appellant argues that the Bankruptcy Court should have
granted a continuance to allow Appellant to retain new counsel. A
lower court’s decision to grant or deny a continuance is reviewed
for abuse of discretion. Citicorp Real Estate, Inc. v. Smith, 155
F.3d 1097, 1102 (9th Cir. 1998). After Appellee was no longer
Appellant’s lawyer, Appellant retained a second lawyer. However,
at the time of the fee motion hearing, Appellant’s counsel had
withdrawn due to Appellant’s failure to pay fees. The Bankruptcy


                                  3
Court denied the continuance because it believed that Appellant
had ample time to retain counsel prior to the hearing and was
concerned about more delay and expense. The Bankruptcy Court
also explicitly allowed Appellant to file a motion for
reconsideration with the benefit of counsel if counsel was retained
later. See App’x at 145. The Bankruptcy Court did not abuse its
discretion in denying the continuance.

   Appellee requests that the Court find that this appeal was
frivolous and implicitly requests fees on appeal. The appeal was
not frivolous, and the request is denied.

  AFFIRMED.


Date: May 22, 2019                   ___________________________
                                     Dale S. Fischer
                                     United States District Judge




                                 4
